Citation Nr: 1817783	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-54 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for benign calcified granuloma, claimed as lung spots.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1954 to June 1957 and from June 1957 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The September 2016 rating decision granted service connection for tinnitus with an evaluation of 30 percent, effective December 9, 2012 and service connection for hearing loss with an evaluation of 30 percent, effective December 9, 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran does not have a respiratory disability that is related to or had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, diagnosed as calcified granuloma, have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has calcified granuloma as a result of his active duty service.

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran's STRs reveal he had multiple calcified areas in the rib area.  See January 1954 Report of Medical Examination, and June 1957 Medical Records.

The Veteran filed his claim of entitlement to service connection for spots on lungs in December 2013.

In October 2016, the Veteran was provided a VA examination in regards to his claim.  The VA examiner noted that the Veteran had been diagnosed with benign asymptomatic calcified granulomata in 1957.  The VA examiner opined that while the Veteran's chest x-rays continue to show findings noted as abnormalities, no diagnosis is shown to account for the abnormalities.  The examiner further opined that the Veteran had an incidental finding of calcified granulomata during an enlistment physical in June 1957 and that the calcified granuloma is a benign finding.  He added that calcified granuloma is caused by inflammation that could have occurred at any time and would be mere speculation to say when it occurred.  He concluded that there is no diagnosis of disease.  


Given the evidence discussed above, there is no current diagnosis of disease.  The Veteran states that he is not on any treatment for the respiratory condition.  See November VA examination.  Moreover, the Veteran states that he coughs up phlegm once or twice per week but has no other respiratory symptoms.  Id.  

As a result of the foregoing, the Board finds that the preponderance of the evidence is against the claim.  As such, service connection for calcified granuloma must be denied.


ORDER

Service connection for respiratory disability, diagnosed as benign calcified granuloma, is denied.







____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


